Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin McCusker (Reg. No. 74,890) on 08/10/2022.
The application has been amended as follows: 
23. (Currently Amended) The computer-implemented method of claim 21, wherein transmitting the stored data to the vehicle comprises: determining a direction in which the vehicle is traveling; ATTORNEY DOCKET NO.PATENT APPLICATION AB0999-US16/233,922 Confirmation No. 7536 7 retrieving data indicative of navigation information for the direction in which the vehicle is traveling; and sending the data indicative of the navigation information for the direction in which the vehicle is traveling to the vehicle.  
24. (Currently Amended) The computer-implemented method of claim 21, wherein receiving the data indicative of the navigation information for a path previously passed by the vehicle comprises receiving data relating to road conditions and geographical information of the path previously passed by the vehicle.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding: An apparatus, comprising: a storage to store data indicative of navigation information within a specified radius of the apparatus; and a compute circuitry to: receive, via a direct wireless connection with a vehicle within the specified radius of the apparatus, a request to exchange the stored data with the vehicle; transmit, via the direct wireless connection, the stored data to the vehicle; and receive, from the vehicle via the direct wireless connection, data indicative of navigation information for a path previously passed by the vehicle, wherein the apparatus has no or low network connectivity other than the direct wireless connection with the vehicle when communicating with the vehicle, wherein the apparatus is part of a system of a plurality of apparatuses to exchange navigation information with the vehicle, wherein the apparatus is to communicate with other apparatuses of the plurality of apparatuses through the vehicle, wherein the plurality of apparatuses are not connected to each other by a network.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 07/27/2022, with respect to claims 1-14, 16-19, 21-25, and 28 have been fully considered and are persuasive. The rejections of claims 1-14, 16-19, 21-25, and 28 have been withdrawn due to Applicant’s amendment and arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664